Quillian, Presiding Judge.
The defendant, Wayne McGriff, appeals his two separate convictions for the offenses of burglary. His appointed attorney has filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493). In accordance *323with Anders, counsel has filed a brief raising points of law which he considered arguably could support an appeal. In addition, as required by Bethay v. State, 237 Ga. 625 (229 SE2d 406), we have fully examined the record and transcript to determine independently if there are any meritorious errors of law. We are in agreement with counsel that the points raised are not meritorious and an independent examination discloses no errors of any substance. Therefore, this court has granted the motion to withdraw and we affirm the convictions. We find that the pleas of guilty were freely, knowingly, and voluntarily entered in accordance with the standards of Boykin v. Alabama, 395 U. S. 238 (89 SC 1709, 23 LE2d 274), and that the trial court correctly determined that the defendant intelligently and understandingly waived his constitutional rights in entering such plea. See Goodman v. Davis, 249 Ga. 11 (287 SE2d 26).
Decided February 3, 1983.
Hobart M. Hind, District Attorney, for appellee.

Judgment affirmed.


Sognier and Pope, JJ., concur.